
	

114 HRES 278 IH: Expressing the sense of the House of Representatives that the United States should initiate negotiations to enter into a free trade agreement with Tunisia.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 278
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2015
			Mr. Schweikert submitted the following resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the United States should initiate
			 negotiations to enter into a free trade agreement with Tunisia.
	
	
 Whereas the bilateral relationship between the United States and Tunisia dates back to 1795; Whereas the Arab Spring has swept through Northern Africa and the Middle East, creating the greatest opportunity in more than a generation for true democratic development in the region;
 Whereas the resulting upheaval also creates enormous potential for instability, violence, and power vacuums that could be exploited by anti-democratic or extremist forces;
 Whereas a key influence that drove protests in Tunisia came from Mohamed Bouazizi, a street vendor who set himself on fire to protest corruption and a lack of economic opportunities;
 Whereas Mr. Bouazizi’s death in December 2010 became a rallying cry for more democracy and economic freedom in Tunisia;
 Whereas demonstrations by the Tunisian people forced President Zine el Abidine Ben Ali to flee Tunisia on January 14, 2011, after more than 23 years of authoritarian rule;
 Whereas the political transition became known as the Jasmine Revolution and sparked the Arab Spring throughout Northern Africa and the Middle East; Whereas, on January 26, 2014, Tunisia’s National Constituent Assembly adopted a new constitution;
 Whereas national elections were held on October 26, 2014, to select a 217-seat Assembly of the Representatives of the People;
 Whereas, on December 31, 2014, Beji Caid Essebsi was sworn into office as Tunisia’s first freely elected President;
 Whereas the October Tunisian elections were widely praised by international election observers; Whereas disputes over reform priorities, economic crisis, labor unrest, regional tension, and lingering insecurity are continuing challenges;
 Whereas Tunisia exhibits a number of unique attributes in its region, such as a relatively small territory, a sizable and well-educated middle class, and a long history of encouraging women’s socioeconomic freedoms;
 Whereas unrest, political uncertainty, turmoil in neighboring Libya, and economic crisis in Europe have contributed to severe economic difficulties in Tunisia;
 Whereas it is estimated that Tunisia’s economic growth was 2.3 percent in 2014 and will be 2.7 percent in 2015;
 Whereas jobs and living standards remain the primary concern for most Tunisians; Whereas if the economic aspirations of the Tunisian people are not realized, the potential for anti-democratic or extremist forces to exploit instability will only be magnified;
 Whereas strong, sustained economic growth and development would provide the necessary resources for Tunisia to build democratic institutions and solidify public support for democratic governance, as well as ensure strong labor, environmental, and human rights protections;
 Whereas engagement with Tunisia through trade negotiations would encourage greater reform, including the protection of intellectual property, and build its capacity to modernize and liberalize its economy, as well as provide maximum leverage to facilitate the implementation of strong labor, environmental, and human rights protections;
 Whereas a vibrant, stable, and prosperous democracy in Tunisia is in the interest of the United States and would fuel both economic and democratic development throughout Northern Africa and the Middle East;
 Whereas prior to the Jasmine Revolution, the United States was Tunisia’s fifth-largest trading partner;
 Whereas in 2014 exports from the United States to Tunisia were $850,000,000 and imports from Tunisia into the United States were $521,200,000;
 Whereas Tunisia is an important market for United States grain, seeds, and cereal exports; Whereas Tunisia is an important source of oil, fats and food oils, and textiles for the United States;
 Whereas the United States and Tunisia have re-launched negotiations for a Trade and Investment Framework Agreement (TIFA); and
 Whereas Tunisia has been a member of the World Trade Organization since 1995: Now, therefore, be it  That it is the sense of the House of Representatives that the United States should initiate negotiations to enter into a free trade agreement with Tunisia.
		
